id office uilc cca_2008100707190825 ------------- number release date from ----------------- sent tuesday october am to ------------------------ cc -------------------------------------- subject re question re application of payments i think that you are on the right track and amos and muntwyler are the places to start also i am less concerned about the two troubling facts that you list below first while it is true that the amounts remitted were agreed upon in settlement the question is whether the payments were payments received by agents of the united_states as a result of distraint or levy or from a legal proceeding in which the government is seeking to collect delinquent taxes or to file a claim therefor amos pincite there was a legal proceeding which brings us to your second concern that the legal proceeding was not instituted specifically to collect taxes although under your facts we are dealing with a complaint for civil forfeiture action the complaint alleged that the funds were the proceeds of bankruptcy fraud moreover the service had filed proofs of claim in the ----- and -------- chapter cases for employment trust_fund_taxes accordingly it seems to me that the service may argue that the remittances trace directly to claims for taxes in this case in addition i think that you need to address the bankruptcy aspects of these matters you indicate that the proceeds ultimately were remitted by the bankruptcy trustee in energy resources co 871_f2d_223 1st cir the first circuit held that payments made pursuant to a chapter plan were involuntary the supreme court affirmed although that case principally stands for the proposition that in the interest effectuating a successful reorganization a bankruptcy court may direct the service to which liability a payment must be applied accordingly under the facts as outlined in your memorandum i think that the service further may buttress its position that the payments were involuntary because when all is said and done they were remitted by a chapter trustee i would direct your attention to chapter of the chief_counsel bankruptcy practice deskbook designation of payments in bankruptcy which has a thorough discussion of this matter these are just my informal thoughts and musings feel free to call me directly if you further want to discuss any of the these matters --------------------- also you might want to run this by someone in -------- ----------- because of the bankruptcy elements -------------------- is the new branch chief over there and he may be reached at --------------------- regards -------------------
